NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                KENNETH LEANDER BRANDY, Appellant.

                             No. 1 CA-CR 18-0176
                              FILED 8-13-2019

          Appeal from the Superior Court in Maricopa County
                       No. CR2017-126834-001
         The Honorable Richard L. Nothwehr, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant


                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Jennifer B. Campbell joined.
                            STATE v. BRANDY
                            Decision of the Court

H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969). Counsel for Kenneth
Leander Brandy has advised this Court that counsel found no arguable
questions of law and asks us to search the record for fundamental error.
Brandy was convicted of one count of robbery, a class 4 felony. Brandy was
given an opportunity to file a supplemental brief in propria persona; he has
not done so. After reviewing the record, we affirm Brandy’s conviction and
sentence.

                 FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Brandy. See State v.
Fontes, 195 Ariz. 229, 230 ¶ 2 (App. 1998). One afternoon in June 2017, J.A.,
a loss prevention officer at a Phoenix grocery store, observed Brandy select
two bottles of alcohol from the store’s liquor department. Brandy then
wandered into the laundry-detergent aisle, placed the bottles into his
backpack, and proceeded through an area of registers toward the exit
without paying for the items.

¶3             As Brandy left the grocery store, J.A. stopped him, grabbed
the backpack, and demanded that Brandy return the bottles. While they
were struggling over the backpack, Brandy insisted that the bottles were his
and bit J.A. on his right thumb, causing the bottles to slide out and one to
shatter. Brandy subsequently strode up to a blue bicycle and removed a
chain lock that was fastened to it. He then raised the lock and forcefully
struck J.A. with it several times before riding off westbound on the bike.
Meanwhile, K.H., a customer-service manager, noticed the altercation and
called the police. He described the situation as “physical” and noted that
J.A. suffered injuries to his neck and both arms during the confrontation.

¶4            A Phoenix Police Department officer arrived a short time later
in response to a dispatch reporting the fight. With a description of Brandy
and the direction he was heading, another officer circulated the area and
spotted Brandy standing next to a blue bicycle. The officer stopped him and
observed that he had a backpack and a chain lock matching the description
given by witnesses. During the interaction, the officer was also told by
Brandy that he had just left a nearby grocery store. The officer then arrested
Brandy after J.A. and K.H. identified him as the perpetrator.




                                      2
                            STATE v. BRANDY
                            Decision of the Court

¶5           A grand jury indicted Brandy on one count of robbery, a class
4 felony. At trial, the jury heard testimony from several witnesses and
received exhibits. J.A., K.H., and the two officers recounted their version of
what had taken place. A surveillance video from inside the grocery store
was also played for the jury, showing Brandy enter the liquor department
and remove two bottles of alcohol from a shelf. Seconds later, the video
showed Brandy proceed to the laundry-detergent aisle—the aisle in which
J.A. observed Brandy put the liquor bottles in his backpack.

¶6            After a four-day trial, the jury found Brandy guilty as charged
and that the State proved, as aggravating factors, that the victim suffered
physical harm and that Brandy committed the offense in anticipation of
gaining something of pecuniary value. The trial court conducted the
sentencing hearing in compliance with Brandy’s constitutional rights and
Arizona Rule of Criminal Procedure 26. The court found that Brandy had
two historical priors, which placed him in category three of the repetitive
sentencing scheme. It sentenced Brandy to a maximum term of 12 years’
imprisonment, with 265 days’ presentence incarceration credit. Brandy
timely appealed.

                               DISCUSSION

¶7             We review Brandy’s conviction and sentence for fundamental
error. See State v. Flores, 227 Ariz. 509, 512 ¶ 12 (App. 2011). Counsel for
Brandy has advised this Court that after a diligent search of the entire
record, counsel has found no arguable question of law. We have read and
considered counsel’s brief and fully reviewed the record for reversible
error, see Leon, 104 Ariz. at 300, and find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure. So
far as the record reveals, counsel represented Brandy at all stages of the
proceedings, and the sentence imposed was within the statutory guidelines.
We decline to order briefing and affirm Brandy’s conviction and sentence.

¶8             Upon the filing of this decision, defense counsel shall inform
Brandy of the status of the appeal and of his future options. Counsel has no
further obligations unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. See
State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Brandy shall have 30 days
from the date of this decision to proceed, if he desires, with a pro per motion
for reconsideration or petition for review.




                                      3
                  STATE v. BRANDY
                  Decision of the Court

                     CONCLUSION

¶9   For the foregoing reasons, we affirm.




              AMY M. WOOD • Clerk of the Court
              FILED: AA




                               4